WR-61,939-02
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                 Transmitted 2/13/2015 10:56:32 AM
                                                                    Accepted 2/13/2015 1:12:35 PM
                                                                                      ABEL ACOSTA
                      Nos. WR-61,939-01 and WR-61,939-02                                      CLERK

                                                                        RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
                                                                        2/13/2015
                                                                   ABEL ACOSTA, CLERK
                            IN RE DAVID DOW AND
                           JEFFREY R. NEWBERRY,

                                   Respondents.


                __________________________________________

                               ADVISORY
               ___________________________________________

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

          Counsel files this advisory pursuant to the Court’s January 14 order

that he provide a list of the cases in which he is counsel of record in the trial

courts that are returnable to this Court. Counsel is currently appointed as

counsel of record in the trial courts in the following cases:

       • Ex parte Griffin, No. 10-05176-CRF-361-A (361st Dist. Ct., Brazos

          County) (11.071 application filed December 1, 2014).

       • Ex parte Armstrong, No. WR-78,106-01 (370th Dist. Ct., Hidalgo

          County)

       • Pruett v. State, No. AP-77,037 (Tex. Crim. App.) (petition for a writ

          of certiorari filed in the Supreme Court on January 20, 2015 off of this

          Court’s October 22, 2014 opinion) (currently working on another

	                                        1	  
          document related to Pruett’s chapter 64 proceedings which, if the

          Court grants counsel leave, will be filed in this Court)

       • Ex parte Bartee, No. 1997-CR-1659 (175th Dist. Ct., Bexar County)

          (chapter 64 proceedings in trial court)

       • Ex parte Smith, No. 274702-C (230th Dist. Ct., Harris County)

          In addition to the above cases in which counsel is counsel of record in

the state courts, counsel is counsel of record in the federal courts for the

cases listed below. Counsel’s duties pursuant to 18 U.S.C. section 3599

could require he seek leave to return to this Court on behalf of any of these

clients. For each, counsel has provided the district court cause number

though some are currently pending in either the United States Court of

Appeals for the Fifth Circuit or the Supreme Court of the United States.

       • Garcia v. Stephens, No. 4:08-cv-02929 (S.D. Tex.)

       • Bartee v. Reed, No. 5:12-cv-00420-FB (W.D. Tex.)

       • Bartee v. Stephens, No. 5:06-cv-00263-FB (W.D. Tex.)

       • Bridgers v. Stephens, No. 4:07-cv-00479-RAS (E.D. Tex.)

       • Busby v. Stephens, No. 4:09-cv-00160-O (N.D. Tex.)

       • Clark v. Director, No. 2:03-cv-00357-JRG-RSP (E.D. Tex.)

       • Hall v. Stephens, No. 3:10-cv-00135-FM (W.D. Tex.)

       • Hartfield v. Osborne, No. 4:14-cv-03120 (S.D. Tex.)


	                                        2	  
       • Lopez v. Stephens, No. 2:12-cv-00160 (S.D. Tex.)

       • Murphy v. Stephens, No. 3:09-cv-01368-L-BN (N.D. Tex.)

       • Pruett v. Stephens, No. 2:06-cv-00465 (S.D. Tex.)

       • Ramey v. Stephens, No. 6:13-cv-00043 (S.D. Tex.)

       • Jones v. Stephens, No. 4:09-cv-01825 (S.D. Tex.)

       • Sorto v. Stephens, No. 4:10-cv-00613 (S.D. Tex.)

       • Ward v. Stephens, No. 3:10-cv-02101-N (N.D. Tex.)

       • Young v. Stephens, No. 5:13-cv-00500-XR (W.D. Tex.)

       • Soffar v. Texas Board of Pardons and Paroles, No. 1:14-cv-00980-LY

          (W.D. Tex.)



                             Respectfully Submitted,



                                s/ David R. Dow
                         _________________________
                                  David R. Dow
                        University of Houston Law Center
                            Texas Bar No. 06064900
                                 100 Law Center
                          Houston, Texas 77204-6060
                              Tel. (713) 743-2171
                              Fax (713) 743-2131




	                                      3